EXECUTION VERSION

AMENDED AND RESTATED SENEO`R PREFERRED STOCK PURCHASE
AGREEMENT

Al\/IENDED AND RESTATED SENIOR PREFERRED STOCK PURCHASE
AGREEMENT (this “Agreement”) dated as of September 26, 2008, between the UNlTED
STATES DEPARTMENT OF THE TREASURY (“Purchaser”) and FEDERAL NATIONAL
MORTGAGE ASSOCIA'I`ION (“Mr”), acting through the Federal Housing Finance Agency
(the "Agency”) as its duly appointed conservator (the Agency in such capacity, “Conservator”).

Rei`erence is made to Article l below for the meaning of capitalized terms used herein without
detinition.

Background

A. The Agency has been duly appointed as Conservator for Seller pursuant to
Section 1367(a) ot` the Federal Housing Enterprises Financial Safety and Soundness Act of l992
(as amended, the “FHE Act”). Conservator has determined that entry into this Agreement is (i)
necessary to put Seller in a sound and solvent condition; (_ii_) appropriate to carry on the business

of Seller and preserve and conserve the assets and property of Seller; and (iii) otherwise consis-
tent with its powers, authorities and responsibilities

B. Purchaser is authorized to purchase obligations and other securities issued by
Seller pursuant to Section 304(g) of the F ederal National l\/Iortgage Association Charter Act, as
amended (the “Charter Act”). The Secretary of the Treasury has determined, after taking into
consideration the matters set forth in Section 304(g)(l )(C) of the Charter Act, that the purchases
contemplated herein are necessary to (i) provide stability to the financial markets; (ii) prevent
disruptions in the availability of mortgage tinance; and (_iii) protect the taxpayer.

C. Purchaser and Seller executed and delivered the Senior Preferred Stocl< Pur-
chase Agreement dated as of September 7, 2008 (the “Original Agreement”), and the parties
thereto desire to amend and restate the Or.iginal Agreement in its entirety as set forth herein.

THEREFORE, the parties hereto agree as follows:

Terms and Conditions

i. DEFINH`IUNS

As used in this Agreement, the following terms shall have the meanings set forth
below:

“A]j/z`lz'al'e” means, when used with respect to a specified Person (i) any direct or indirect holder
or group (as defined in Sections 13(d) and l4(d) Of the EXChal'lgC ACI) Of` hOld€l‘S Of` l0.0% Ol”
more of any class of capital stock of such Person and (ii) any current or former director or officer
of such Person, or any other current or former employee of such Person that currently exercises
or formerly exercised a material degree of Control over such Person, including without limitation
each current or former Named Executive Oft`icer of such Person.

“Avaz'lable Amowzt"’ means, as of any date of determination, the lesser of (a) the Deficiency
Amount as of such date and (b) the l\/laximun'i Amount as of such date.

“Busz'ness Day” means any day other than a Saturday, Sunday or other day on which commercial

banks are authorized to close under United States federal law and the law of the State of New
York. »

“Capz'tal Lease Oblz'gatz'ons” of any Person shall mean the obligations of such Person to pay rent
or other amounts under any lease of (or other similar arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are required to be classi-
fied and accounted for as capital leases on a balance sheet of such Person under GAAP and_ for
purposes hereof, the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

"Comrol" shall mean the possession, directly or indirectly, of the power to direct or cause the

direction of the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

"De_]icl'ency Amount” means, as of any date of determination, the amount, if any, by which (a}
the total liabilities of Seller exceed (b) the total assets of Seller (such assets excluding the Com-
mitment and any unfunded amounts thereof), in each case as reflected on the balance sheet of

Seller as of the applicable date set forth in this Agreement, prepared in accordance with GAAP;
provided, however, that:

(i) for the avoidance of doubt, in measuring the Deficiency Amount liabilities shall ex-
clude any obligation in respect of any capital stock of Seller, including the Senior P:‘e-
ferred Stock contemplated herein;

(ii) in the event that Seller becomes subject to receivership or other liquidation process
or proceeding, “Deticiency Amount” shall mean, as of any date of determination the
amount, if any, by which (a) the total allowed claims against the receivership or other ap-
plicable estate (excluding any liabilities of or transferred to any LLRE (as defined in Sec-
tion 5.4(a)) created by a receiver) exceed (b) the total assets of such receivership or other
estate (excluding the Commitment, any unfunded amounts thereof and any assets of or
transferred to any LLRE, but including the value of the receiver’s interest in any LLRE);

(iii) to the extent Conservator or a receiver of Seller, or any statute, rule, regulation or
court of competentjurisdiction, specifies or determines that a liability of Seller (including
without limitation a claim against Seller arising from rescission of a purchase or sale of a
security issued by Seller (or guaranteed by Seller or With respect to which Seller is oth-
erwise liable) or for damages arising from the purchase, sale or retention of such a secu~
rity) shall be subordinated (other than pursuant to a contract providing for such subordi-
nation) to all other liabilities of Seller or shall be treated on par with any class of equity

of Seller, then such liability shall be excluded in the calculation of Deficiency Amount;
and

(iv) the Deficiency Amount may be increased above the otherwise applicable amount by
the mutual Written agreement of Purchaser and Seller, each acting in its sole discretion

“Des'ignated Representatl`ve” means Conservator or (a) if Conservator has been superseded by a
receiver pursuant to Section l367(a) of the FHE Act, such receiver, or (b) if Seller is not in con~

servatorship or receivership pursuant to Section l367(a) of the FHE Act, Seller’s chief financial
ofticer. `

"‘Dz'recz‘or” shall mean the Director of the Agency.

“Ej]`”eczz've Daz‘e” means the date on which this Agreement shall have been executed and delivered
by both of the parties hereto.

"Equz'zy Interests” of any Person shall mean any and all shares, interests, rights to purchase or
otherwise acquire, warrants, options`, participations or other equivalents of or interests in (how-
ever designated) equity, ownership or profits of such Person, including any preferred stock. any
limited or general partnership interest and any limited liability company membership interest,

and any securities or other rights or interests convertible into or exchangeable for any of the
foregoing

“Exchange Act” means the Securities Exchange Act of l934, as amended, and the rules and regu-
lations of the SEC promulgated thereunder.

"‘GAAP” means generally accepted accounting principles in effect in the United States as set
forth in the opinions and pronouncements of the Accounting Principles Board and the American
lnstitute of Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board from time to time.

“[ndebtedness” of any Person means, for purposes of Section 5 .5 only7 without duplication (a}
all obligations of such Person for money borrowed by such Person, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to property or assets
purchased by such Person, (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services, other than trade accounts payable, (e) all Capital Lease
Obligations of such Person, (f) obligations, whether contingent or liquidated, in respect of letters
of credit (including standby and commercial), bankers’ acceptances and similar instruments and
g) any obligation of such Person, contingent or otherwise, guaranteeing or having the economic

effect of guaranteeing any Indebtedness of the types set forth in clauses (a) through (f) payable
by another Person other than l\/lortgage Guarantee Obligations.

"Lz`quz'datz`on End Daz‘e” means the date of completion of the liquidation of Seller’s assets.

"M’axz`mum Amount” means, as of any date of determination, $1()(),000,000,000 (one hundred
billion dollars), less the aggregate amount of funding under the Cornmitment prior to such date.

“Mortgage Assels” of any Person means assets of such Person consisting of mortgages, mortgage
loans, mortgage-related securities, participation certificates, mortgage-backed commercial paperi
obligations of real estate mortgage investment conduits and similar assets, in each case to the er-
tent such assets would appear on the balance sheet of such Person in accordance with GAAP as
in effect as of the date hereof (and, for the avoidance of doubt, without giving effect to any
change that may be made hereafter in respect of Statement of Financial Accounting Standards
No. l4O or any similar accounting standard).

“Morlgage Guarantee Oblz`gaz‘z`ons” means guarantees, standby commitments, credit enhance-
ments and other similar obligations of Seller, in each case in respect of Mortgage Assets.

“Named Execzttz've Ojj(z`cer” has the meaning given to such term in ltem 402(a)(3) of Regulation
S-K under the Exchange Act, as in effect on the date hereof.

"Persorz” shall mean any individual, corporation, limited liability company, partnership, joint
venture, association, joint-stock company, trust, estate, unincorporated organization or govern-
ment or any agency or political subdivision thereof, or any other entity whatsoever.

“SEC” means the Securities and Exchange Cornmission.

"‘Senz`or Preferred Stock” means the Variable Liquidation Preference Senior Preferred Stock of
Seller, substantially in the form of Exhibit A hereto.

“Warrant” means a warrant for the purchase of common stock of Seller representing 79.9% of
the common stock of Seller on a fully-diluted basis, substantially in the form of Exhibit B hereto

Z. COMMITMENT

2.l. Commz'z‘ment. Purchaser hereby commits to provide to Seller, on the terms and condi-
tions set forth herein, immediately available funds in an amount up to but not in excess of the
Available Amount, as determined from time to time (the “Commitment”); provided, that in no
event shall the aggregate amount funded under the Commitment exceed 3100,000,000,000 tone
hundred billion dollars). The liquidation preference of the Senior Preferred Stock shall increase
in connection with draws on the Commitment, as set forth in Section 3.3 below.

2.2. Quarterly Draws on Commz`zmenz. Within fifteen (l 5) Business Days following the de-
termination of the Deficiency Amount, if any, as of the end of each fiscal quarter of Seller which
ends on or before the Liquidation End Date, the Designated Representative may, on behalf of
Seller, request that Purchaser provide immediately available funds to Seller in an amount up to
but not in excess of the Available Amount as of the end of such quarter. Any such request shall
be valid only if it is in writing, is timely made, specifies the account of Seller to which such
funds are to be transferred, and contains a certification of the Designated Representative that the
requested amount does not exceed the Available Amount as of the end of the applicable quarter.
Purchaser shall provide such funds within sixty (60) days of its receipt of such request or, fol-
lowing any determination by the Director that the Director will be mandated by law to appoint a
receiver for Seller if such funds are not received sooner, such shorter period as may be necessary

to avoid such mandatory appointment of a receiver if reasonably practicable taking into consid-
eration Purchaser’s access to funds.

2.3. Accelerarea’ Draws on Commiz“ment. lmmediately following any determination by the
Director that the Director will be mandated by law to appoint a receiver for Seller prior to the
Liquidation End Date unless Seller’s capital is increased by an amount (the “St_)ecial Amount")
up to but not in excess of the then current Available Amount (computed based on a balance sheet
of Seller prepared in accordance with GAAP that differs from the most recent balance sheet of
Seller delivered in accordance with Section 5.9(a) or (b)) on a date that is prior to the date that
funds will be available to Seller pursuant to Section 2.2, Conservator may, on behalf of Seller.
request that Purchaser provide to Seller the Special Amount in immediately available funds
Any such request shall be valid only if it is in writing, is timely made, specifies the account of
Seller to which such funds are to be transferred, and contains certifications of Conservator that
(i) the requested amount does not exceed the Available Amount (including computations in rea-
sonable detail and satisfactory to Purchaser of the then existing Deficiency Amount) and (ii) the
requested amount is required to avoid the imminent mandatory appointment of a receiver for
Seller. Purchaser shall provide such funds within thirty (30) days of its receipt of such request
or, if reasonably practicable taking into consideration Purchaser’s access to funds, any shorter
period as may be necessary to avoid mandatory appointment of a receiver.

2.4. Fz'nal Draw on Commz'tment. Within fifteen (l 5) Business Days following the determi-
nation of the Deficiency Amount, if any, as of the Liquidation End Date (computed based on a
balance sheet of Seller as of the Liquidation End Date prepared in accordance with GAAP), the
Designated Representative may, on behalf of Seller, request that Purchaser provide immediately
available funds to Seller in an amount up to but not in excess of the Available Amount as of the
Liquidation End Date. Any such request shall be valid only if it is in writing, is timely made_
specifies the account of Seller to which such funds are to be transferred, and contains a certifica-
tion of the Designated Representative that the requested amount does not exceed the Available
Amount (including computations in reasonable detail and satisfactory to Purchaser of the Defi-
ciency Amount as of the Liquidation End Date). Purchaser shall provide such funds within sixty
(60) days of its receipt of such request.

2.5. Termination ofPurchaser’S Oblz`gations. Subject to earlier termination pursuant to Sec-
tion 6.7, all of Purchaser’s obligations under and in respect of the Commitment shall terminate
upon the earliest of: (a) if the Liquidation End Date shall have occurred, (i) the payment in full
of Purchaser’s obligations with respect to any valid request for funds pursuant to Section 2.4 or
(ii) if there is no Deficiency Amount on the Liquidation End Date or if no such request pursuant
to Section 2.4 has been made, the close of business on the l5th Business Day following the de-
termination of the Deficiency Amount, if any, as of the Liquidation End Date; (b) the payment in
full of, defeasance of or other reasonable provision for all liabilities of Seller, whether or not
contingent, including payment of any amounts that may become payable on, or expiry of or other
provision for. all l\/lortgage Guarantee Obligations and provision for unmatured debts; and (c) the
funding by Purchaser under the Comrnitment of an aggregate of $100,000,000,000 (one hundred
billion dollars). For the avoidance of doubt, the Commitment shall nor be terminable by Pur-
chaser solely by reason of (i) the conservatorship, receivership or other insolvency proceeding of
Seller or (ii) the Seller’s financial condition or any adverse change in Seller’s financial condition

3. PURCHASE OF SENIOR PREFERRED STOCK AND WARRANT; FEES

3.l. Inz`rz`al Commitment Fee. ln consideration of the Commitment, and for no additional
consideration, on the Effective Date (or as soon thereafter as is practicable) Seller shall sell and
issue to Purchaser, and Purchaser shall purchase from Seller, (a) one million (l ,000,000) shares
of Senior Preferred Stock, with an initial liquidation preference equal to $1,000 per share
($l .000,000,000 (one billion dollars) liquidation preference in the aggregate), and (b) the War-

rant.

3.2. Periodic Commitment Fee. (a) Commencing l\/larch 3l, 2010, Seller shall pay to Pur-
chaser quarterly, on the last day of l\/larch, June, September and December of each calendar year
(each a “Periodic Fee Date”), a periodic commitment fee (the “Periodic Commitment Fee”). vThe
Periodic Commitment Fee shall accrue from January l, 2010.

(b) The Periodic Commitment Fee is intended to fully compensate Purchaser for the sup~
port provided by the ongoing Commitment following December 3 l , 2009. The amount of the
Periodic Commitment Fee shall be set not later than December 31, 2009 with respect to the ensu-
ing five-year period, shall be reset every five years thereafter and shall be determined with refer-
ence to the market value of the Commitment as then in effect. The amount of the Periodic
Commitment Fee shall be mutually agreed by Purchaser and Seller, subject to their reasonable
discretion and in consultation with the Chairman of the Federal Reserve; provided, that Pur-
chaser may waive the Periodic Commitment Fee for up to one year at a time, in its sole discre-
tion, based on adverse conditions in the United States mortgage market

(c) At the election of Seller, the Periodic Commitment Fee may be paid in cash or by
adding the amount thereof ratably to the liquidation preference of each outstanding share of Sen-
ior Preferred Stock so that the aggregate liquidation preference of all such outstanding shares of
Senior Preferred Stock is increased by an amount equal to the Periodic Commitment Fee. Seller
shall deliver notice of such election not later than three (3) Business Days prior to each Periodic
Fee Date. lf the Periodic Commitment Fee is not paid in cash by 12:00 pm (New York time) on
the applicable Periodic Fee Date (irrespective of Seller’s election pursuant to this subsection).
Seller shall be deemed to have elected to pay the Periodic Commitment Fee by adding the
amount thereof to the liquidation preference of the Senior Preferred Stock, and the aggregate liq-
uidation preference of the outstanding shares of Senior Preferred Stock shall thereupon be auto-
matically increased, in the manner contemplated by the first sentence of this section, by an ag-
gregate amount equal to the Periodic Commitment Fee then due.

3.3. [ncreases of Senz`or Preferred Sz‘ock Lz`quz`datz`on Preference as a Result OfFundz'ng tm-
der the Commitment The aggregate liquidation preference of the outstanding shares of Senior
Preferred Stock shall be automatically increased by an amount equal to the amount of each draw

on the Commitment pursuant to Article 2 that is funded by Purchaser to Seller, such increase to

occur simultaneously with such funding and ratably with respect to each share of Senior Pre-
ferred Stock.

3.4. Nolczz‘ion oflncrease in Lz'quz`a’ation Preference. Seller shall duly mark its records to re-
flect each increase in the liquidation preference of the Senior Preferred Stock contemplated

4.5. Non-Conti'avention.

(a) The execution, delivery or performance by Seller of this Agreement and the con~
summation by Seller of the transactions contemplated hereby do not and will not (i) conflict v\»'ith
or violate any provision of the Organizational Documents of Seller; (ii) conflict with or violate
any law, decree or regulation applicable to Seller or by which any property or asset of Seller is
bound or affected, or (iii) result in any breach of, or constitute a default (with or without notice
or lapse of time, or both) under, or give to others any right of termination, amendment, accelera-
tion or cancellation of, or result in the creation of a lien upon any of the properties or assets of
Seller, pursuant to any note, bond, mortgage, indenture or credit agreement, or any other con-
tract, agreement, lease, license, permit, franchise or other instrument or obligation to which
Seller is a party or by which Seller is bound or affected, other than, in the case of clause (iii). any
such breach, default, termination, amendment, acceleration, cancellation or lien that would not
have and would not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, property, operations or condition of the Seller, the authority of the
Conservator or the validity or enforceability of this Agreement (a “l\/laterial Adverse i§ffect”\,.

(b) 'l`he execution and delivery of this Agreement by Seller does not, and the consumma-
tion by Seller of the transactions contemplated by this Agreement will not, require any consent
approval, authorization, waiver or permit of, or filing with or notification to, any governmental
authority or any other person, except for such as have already been obtained

5. COVENANTS

F rom the Effective Date until such time as the Senior Preferred Stock shall have been re-
paid or redeemed in full in accordance with its terms:

5.l. Resm`cted Payments. Seller shall not, and shall not permit any of its subsidiaries to, in
each case without the prior written consent of Purchaser, declare or pay any dividend (preferrecl
or otherwise) or make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of Seller’s Equity inter-
ests (other than With respect to the Senior Preferred Stock or the Warrant) or directly or indi-
rectly redeem, purchase, retire or otherwise acquire for value any of Seller’s Equity lnterests

(other than the Senior Preferred Stock or the Warrant), or set aside any amount for any such pur-
DOS€.

5.2. Issuance ofCapz’tal Stock. Seller shall not, and shall not permit any of its subsidiaries to.
in each case without the prior written consent of Purchaser, sell or issue Equity interests of Seller
or any of its subsidiaries of any kind or nature, in any amount, other than the sale and issuance of
the Senior Preferred Stock and Warrant on the Effective Date and the common stock subject to

the Warrant upon exercise thereof, and other than as required by (and pursuant to) the terms of
any binding agreement as in effect on the date hereof.

5.3. Conservatorshz'p. Seller shall not (and Conservator, by its signature below., agrees that it
shall not), without the prior written consent of Purchaser, terminate, seek termination of or per-
mit to be terminated the conservatorship of Seller pursuant to Section 1367 of the FHE Act. other

than in connection with a receivership pursuant to Section 1367 of the FHE Act.

5.4. Transfer ofAsseZS. Seller shall not, and shall not permit any of its subsidiaries to, in
each case without the prior written consent of Purchaser, sell, transfer, lease or otherwise dispose
of (in one transaction or a series of related transactions) all or any portion of its assets (including
Equity lnterests in other persons, including subsidiaries), whether now owned or hereafter ac-

quired (any such sale, transfer, lease or disposition, a “Disposition”), other than Dispositions for
fair market value:

(a) to a limited life regulated entity (“LLR ”) pursuant to Section 1367(i) of the FHE
Act;

(b) of assets and properties in the ordinary course of business, consistent with past prac-
tice;

(c) in connection with a liquidation of Seller by a receiver appointed pursuant to Section
l367(a) of the FHE Act',

(d) of cash or cash equivalents for cash or cash equivalents; or
(e) to the extent necessary to comply with the covenant set forth in Section 5.7 below

5.5. lndebtedness Seller shall not, and shall not permit any of its subsidiaries to, in each
case without the prior written consent of Purchaser, incur, assume or otherwise become liable for
(a) any indebtedness if, after giving effect to the incurrence thereof, the aggregate lndebtedness
of Seller and its subsidiaries on a consolidated basis would exceed l l0.0% of the aggregate ln-
debtedness of Seller and its subsidiaries on a consolidated basis as of June 30, 2008 or (b) any
indebtedness if such lndebtedness is subordinated by its terms to any other lndebtedness of
Seller or the applicable subsidiary. For purposes ofthis covenant the acquisition of a subsidiary

with indebtedness will be deemed to be the incurrence of such lndebtedness at the time of such
acquisition

5.6. Fundamental Changes. Seller shall not, and shall not permit any of its subsidiaries to, in
each case without the prior written consent of Purchaser, (i) merge into or consolidate or amal-
gamate with any other Person, or permit any other Person to merge into or consolidate or amal-
gamate with it7 (ii) effect a reorganization or recapitalization involving the common stock of
Seller, a reclassification of the common stock of Seller or similar corporate transaction or event
or (iii) purchase, lease or otherwise acquire (in one transaction or a series of transactions) all or

substantially all of the assets of any other Person or any division, unit or business of any Person.

5.7. Mortgage Assers. Seller shall not own, as of any applicable date, l\/lortgage Assets in
excess of (i) on December 31, 2009, $850 billion, or (ii) on December 31 of each year thereafter.
90.0% of the aggregate amount of l\/Iortgage Assets of Seller as of December 3l of the immedi-
ately preceding calendar year; provided, that in no event shall Seller be required under this Sec-
tion 5.7 to own less than $250 billion in l\/lortgage Assets.

to, without the prior written consent of Purchaser, engage in any transaction of any kind or nature
with an Affiliate of Seller unless such transaction is (i) pursuant to this Agreement, the Senior
Preferred Stock or the Warrant, (ii) upon terms no less favorable to Seller than would be ob-
tained in a comparable arm’s-length transaction with a Person that is not an Affiliate of Seller or
(iii) a transaction undertaken in the ordinary course or pursuant to a contractual obligation or
customary employment arrangement in existence as of the date hereof.

5.8. Transactz`ons Wz'z‘h Ajj‘ilz'ates. Seller Shall not, and shall not permit any of its subsidiaries

5.9. Reportz`ng. Seller shall provide to Purchaser:

(a) not later than the time period specified in the SEC’s rules and regulations with re-
spect to issuers as to which Section 13 and 15(d) of the Exchange Act apply, annual reports on
Form 10-K (or any successor or comparable form) containing the information required to be con-
tained therein (or required in such successor or comparable form);

(b) not later than the time period specified in the SEC’s rules and regulations with re-
spect to issuers as to which Section 13 and 15(d) of the Exchange Act apply, reports on Forrn §0-
Q (or any successor or comparable form) containing the information required to be contained
therein (or required in such successor or comparable form);

(c) promptly from time to time after the occurrence of an event required to be therein re-
ported (and in any event within the time period specified in the SEC’s rules and regulations).
such other reports on Form 8-K (or any successor or comparable form);

(d) concurrently with any delivery of financial statements under paragraphs (a) or (b)
above, a certificate of the Designated Representative, (i) certifying that Seller is (and since the
last such certificate has at all times been) in compliance with each of the covenants contained
herein and that no representation made by Seller herein or in any document delivered pursuant
hereto or in connection herewith was false or misleading in any material respect when made, or_
if the foregoing is not true, specifying the nature and extent of the breach of covenant and/or rep-
resentation and any corrective action taken or proposed to be taken with respect thereto` and
(ii) setting forth computations in reasonable detail and satisfactory to the Purchaser of the Defi-
ciency Amount, if any;

(e) promptly, from time to time, such other information regarding the operations. busi-
ness aff`airs, plans, projections and financial condition of Seller, or compliance with the terms of
this Agreement, as Purchaser may reasonably request; and _

(f) as promptly as reasonably practicable, written notice of the following:

(i) the occurrence of the Liquidation End Date;

(ii) the filing or commencement of, or any written threat or notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law or in eq~
uity or by or before any governmental authority or in arbitration, against Conservator,

Seller or any other Person which, if adversely determined, Would reasonably be expected
to have a l\/laterial Adverse Effect;

_1()_

(iii) any other development that is not a matter of general public knowledge and
that has had, or would reasonably be expected to have, a l\/Iaterial Adverse Effect.

5.l0. Executive Compensatz'on. Seller shall not, without the consent of the Director, in con-
sultation with the Secretary of the Treasury, enter into any new compensation arrangements with.
or increase amounts or benefits payable under existing compensation arrangements of_, any
`l\lamed Executive Officer of Seller.

6. MISCELLANEOUS

6.1. No Thz`ra’-Parly Benejicz'arz'es. Until the termination of the Commitment, at any time
during the existence and continuance of a payment default with respect to debt securities issued
by Seller and/or a default by Seller with respect to any Mortgage Guarantee Obligations. any
holder of such defaulted debt securities or beneficiary of such l\/lortgage Guarantee Obligations
(collectively, the “l-lolders”) may (a) deliver notice to the Seller and the Designated Representa-
tive requesting exercise of all rights available to them under this Agreement to draw on the
Commitment up to the lesser of the amount necessary to cure the outstanding payment defaults
and the Available Amount as of the last day of the immediately preceding fiscal quarter (the
“Demand Amount”), (b) if Seller and the Designated Representative fail to act as requested
within thirty (30) days of such notice, seek judicial relief for failure of the Seller to draw on the
Commitment, and (c) if Purchaser shall fail to perform its obligations in respect of any draw on
the Commitment, and Seller and/or the Designated Representative shall not be diligently pursu-
ing remedies in respect of such failure, file a claim in the United States Court of Federal Claiir_s
for relief requiring Purchaser to pay Seller the Demand Amount in the form of liquidated darn-
ages. Any payment of liquidated damages to Seller under the previous sentence shall be treated
for all purposes, including the provisions of the Senior Preferred Stock and Section 3.3 of this
Agreement, as a draw and funding of the Commitment pursuant to Article 2. The l-lolders shall
have no other rights under or in respect of this Agreement, and the Commitment shall not other»
wise be enforceable by any creditor of Seller or by any other Person other than the parties hereto.
and no such creditor or other Person is intended to be, or shall be, a third party beneficiary of any
provision of this Agreement.

6.2. Non-Transferable; Successors. The Commitment is solely for the benefit of Seller and
shall not inure to the benefit of any other Person (other than the Holders to the extent set forth ir.
Section 6.1), including any entity to which the charter of Seller may be transferred, to any L`LRE
or to any other successor to the assets, liabilities or operations of Seller. The Commitment may
not be assigned or otherwise transferred, in whole or in part, to any Person (including._ for the
avoidance of doubt, any LLRE to which a receiver has assigned all or a portion of Seller’s asse:s}
without the prior written consent of Purchaser (which may be withheld in its sole discretion). §n
no event shall any successor to Seller (including such an LLRE) be entitled to the benefit of the

Commitment without the prior written consent of Purchaser Seller and Conservator, for them-
selves and on behalf of their permitted successors, covenant and agree not to transfer or purport
to transfer the Commitment in contravention of the terms hereof, and any such attempted transfer

shall be null and void ab initio. lt is the expectation of the parties that, in the event Seller were
placed into receivership and an LLRE formed to purchase certain of its assets and assume certain
of its liabilities, the Commitment would remain with Seller for the benefit of the holders of the

_N_

debt of Seller not assumed by the LLRE.

6.3.Amendi1/zenzs,Waivers This Agreement may be waived or amended solely by a writing
executed by both of the parties hereto and, with respect to amendments to or waivers of the p:' o-
vi sions of Sections 5. 3 6. 2 and 6. ll, the Conservator; provided however that no such wai /er or
amendment shall decrease the aggregate Commitment or add conditions to funding the amounts
required to be funded by Purchaser under the Commitment if such waiver or amenbdment wouid
in the reasonable opinion of Seller, adversely affect in any material respect the holders of debt
securities of Seller and/or the beneficiaries of l\/lortgage Guarantee Obligations in each case in
their capacities as such, after taking into account any alternative arrangementst that may be im-
plemented concurrently with such waiver or amendment ln no event shall any rights granted

hereunder prevent the parties hereto from waiving or amending 1n any manner whatsoever the
covenants of Seller hereunder.

6. 4 Governz`ng Law, Jurz`sdz'cz‘z'on,' Venue. This Agreement and the Warrant shall be gov-
erned by, and construed 1n accordance with the federal law of the United States of America`f »
and to the extent such federal law is applicable, and otherwise in accordance with the laws of the
State of New Yorl<. The Senior Preferred Stock shall be governed as set forth in the terms
thereof. Except as provided in section 6.l and as otherwise required by law, the United States
District Court for the District of Columbia shall have exclusive jurisdiction over all civil actions
arising out of this Agreement, the Commitment, the Senior Preferred Stock and the Warrant, and

venue for any such civil action shall lie exclusively in the United States District Court for the
District of Columbia

6.5. Notz`ces. Any notices delivered pursuant to or in connection with this Agreement shall
be delivered to the applicable parties at the addresses set forth below:

lf to Seller:

Federal National l\/lortgage Association
c/o Federal Housing Finance Authority
l700 G Street, NW

4th Floor _

Washington, DC 20552

Attention: General Counsel

lf to Purchaser:

United States Department of the Treasury
l500 Pennsylvania Avenue, NW
Washington DC 20220

Attention: Under Secretary for Domestic Finance

_12_

with a copy to:

United States Department of the Treasury
l500 Pennsylvania Avenue, NW
Washington DC 20220

Attention: General Counsel

If to Conservator:

Federal Housing Finance Authority
1700 G Street, NW

4th Floor

Washington, DC 20552

Attention: General Counsel

All notices and other communications provided for herein shall be in writing and shall be deliv-
ered by hand or overnight courier service, mailed by certified or registered mail. All notices
hereunder shall be effective upon receipt.

6.6. Dz`sclaz`mer of Guaramee. This Agreement and the Commitment are not intended to and
shall not be deemed to constitute a guarantee by Purchaser or any other agency or instrumentality
of the United States of the payment or performance of any debt security or any other obligation.
indebtedness or liability of Seller of any kind or character whatsoever.

6.7. Eyj”ect Of Order,' Injunctz'on; Decree. lf any order, injunction or decree is issued by any
court of competent jurisdiction that_vacates, modifies, amends, conditions, enjoins, stays or oth-
erwise affects the appointment of Conservator as conservator of Seller or otherwise curtails Con-
servator’s powers as such conservator (except in each case any order converting the conservator-
ship to a receivership under Section 1367(a) of the FHE Act), Purchaser may by written notice to
Conservator and Seller declare this Agreement null and void, whereupon all transfers hereunder
(including the issuance of the Senior Preferred Stock and the Warrant and any funding of the
Commitment) shall be rescinded and unwound and all obligations of the parties (other than to
effectuate such rescission and unwind) shall immediately and automatically terminate

6.8. Business Day. To the extent that any deadline or date of performance of any right or ob-
ligation set forth herein shall fall on a day other than a Business Day, then such deadline or date
of performance shall automatically be extended to the next succeeding Business Day.

6.9. Entz`re Agreement. This Agreement, together with the Senior Preferred Stock and War-
rant, contains the entire agreement between the parties hereto with respect to the transactions

contemplated hereby and supersedes and cancels all prior agreements, including, but not limited

to, all proposals, term sheets, statements, letters of intent or representations, written or oral, with
respect thereto.

6.l0. Remedz`es. ln the event of a breach by Seller of any covenant or representation of Seller
set forth herein, Purchaser shall be entitled to specific performance (in the case of a breach of

_]3_

covenant), damages and such other remedies as may be available at law or in equity; provided,
that Purchaser shall not have the right to terminate the Commitment solely as a result of any such
breach, and compliance with the covenants and the accuracy of the representations set forth in
this Agreement shall not be conditions to funding the Commitment.

6.l l. Tax Reporz‘z'ng. Neither Seller nor Conservator shall take, or shall permit any of their
respective successors or assigns to take, a position for any tax, accounting or other purpose that
is inconsistent with lnternal Revenue Service Notice 2008-76 (or the regulations to be issued
pursuant to such Notice) regarding the application of Section 382 of the Internal Revenue Code

of l986, as amended, a copy of which Notice has been provided to Seller in connection with the
execution of this Agreement.

6.l2. Non-Sevembz`lily. Each of the provisions of this Agreement is integrated with and inte-
gral to the whole and shall not be severable from the remainder of the Agreement. ln the event
that any provision of this Agreement, the Senior Preferred Stock or the Warrant is determined to
be illegal or unenforceable, then Purchaser may, in its sole discretion, by written notice to Con-
servator and Seller, declare this Agreement null and void, Whereupon all transfers hereunder (in-
ciuding the issuance of the Senior Preferred Stock and the Warrant and any funding of the Com-
mitment) shall be rescinded and unwound and all obligations of the parties (other than to effectu-
ate such rescission and unwind) shall immediately and automatically terminate.

[Signature Page Follows]

_14_

